Young, J.
This is a motion to vacate and set aside a judgment entered against the defendant by default after an inquest which was taken at the May Putnam County Trial Term.
It appears to me that the default in this case was dehberate, and that the only question which can be considered at this time is the question of jurisdiction, which is raised by the defendant.
The defendant claims that the Supreme Court, sitting in Putnam county, has no jurisdiction over a rent action concerning property which is situated in the city of New York, basing his contention on the provisions of the Rent Laws (Laws of 1920, chap. 136, § 11, as added by Laws of 1921, chap. 434, § 1).
But the following provision appears in chapter 568 of the Laws of 1927: “ From and after the thirty-first day of May, nineteen hundred and twenty-seven, there shah be excluded from the provisions of this act all tenancies, agreements and leases whenever entered into or executed relating to premises occupied for dwelling purposes in the city of New York where the rent or the agreed, adjudicated, or statutory rental or the charge for the use and occupation of such premises on the thirty-first day of December, nineteen hundred and twenty-six, or if hone existed on that date, then such rent, rental or charge next preceding that date, was at a rate of more than fifteen dollars per room per month.” (§ 2.)
The rental of the premises in question being in excess of fifteen dollars per room per month, it seems that the Supreme Court, sitting in Putnam county, had jurisdiction of the subject-matter in May, 1929.
The motion to vacate the aforesaid judgment is, therefore, denied, with ten dollars.